Citation Nr: 0306311	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a post-traumatic 
stress disorder (PTSD).

(The underlying claim of service connection for PTSD and a 
claim of service connection for numbness in the hands and 
feet due to exposure to herbicides will be subjects of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from December 10, 1965, to 
December 8, 1967. 

This matter comes before the Board on appeal from an April 
1999 rating decision by which the RO denied service 
connection for PTSD and denied service connection for 
numbness in the hands and feet due to exposure to Agent 
Orange. 

As noted below, the claim of service connection for PTSD 
denied in April 1999 was not the veteran's first such claim.  
The Board has consequently addressed the question of whether 
the claim should be reopened.  Given the grant of the 
application to reopen set out below, the Board is undertaking 
additional development of the evidence pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Additional development 
of the numbness claim is also being undertaken.  When the 
requested development is completed, the Board will provide 
notice of the evidentiary development to the claimant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002 (codified at 38 C.F.R. § 20.903).  After 
giving the required notice and reviewing any responses by the 
claimant, the Board will prepare a separate decision 
addressing the claims of service connection.  


FINDINGS OF FACT

1.  By an April 1982 rating decision, the RO denied a claim 
of service connection for delayed stress; the RO denied an 
application to reopen the claim in October 1990.  The veteran 
was notified of these decisions, but did not appeal.  

2.  Evidence received since the October 1990 denial is new, 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claim of service 
connection for PTSD.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied the veteran's service connection 
claim by an April 1982 decision.  The RO denied the veteran's 
request to reopen that claim by decision dated in October 
1990.  The veteran was notified of these decisions and of his 
appellate rights.  Appeals of these decisions were not 
received.  Consequently, the Board can now consider the 
merits of the present claim for service connection only if 
"new and material evidence" has been submitted since the 
time of the last final adjudication.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).  The Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo depends upon whether new and material evidence has 
been received.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Id.  Further 
analysis beyond that question is neither required nor 
permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality previously established in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  Under 
§ 3.156(a) (2001), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and not merely cumulative or redundant of other 
evidence that was then of record.  See also Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  (The definition of 
new and material evidence was changed effective from 
August 29, 2001, but the change applies only to claims to 
reopen filed on or after that date.  38 C.F.R. § 3.156(a) 
(2002).  The veteran's claim was filed before that time.)

The basis of the RO's April 1982 decision was that there was 
no evidence of treatment in service for delayed stress and no 
specific psychiatric treatment after service.  As noted 
above, the RO denied the veteran's application to reopen the 
earlier decision, by a rating decision dated in October 1990.  
The evidence before the RO at that time included the 
veteran's service medical records (which were unremarkable 
for psychiatric problems) and the veteran's service personnel 
records.  

Following the October 1990 decision, evidence was added to 
the claims file, including VA treatment records showing 
diagnoses of PTSD in September 1999, November 1999, February 
2000, March 2000, April 2000, May 2000, and September 2000.  
In addition, two VA examination reports were associated with 
the claims file.  The first of these, dated in January 1999, 
reflects a diagnosis of anxiety disorder not otherwise 
specified.  The report relates the veteran's stressors as 
exposure to constant sniper fire and seeing a soldier whose 
leg had to be amputated due to a mine explosion.  The second 
VA examination report, dated in January 2002, included a 
diagnosis of anxiety disorder not otherwise specified and 
partial PTSD syndrome.  The report reflected the veteran's 
stressors as including finding a soldier in another tent who 
had shot himself in the head, exposure to constant sniper 
fire, the death of his friends in an air crash, and an 
incident in which a noncommissioned officer and four others 
were killed by sniper fire.  Also added to the record, was a 
letter from the veteran received in November 2000.  This 
letter related incidents including being shot at during 
Christmas while at his father's house, being fired at while 
in Vietnam when his company ran away, and drawing sniper fire 
so that air support could be called in.  

The Board finds that the evidence associated with the file 
since the October 1990 rating decision is "new" in the 
sense that it tends to demonstrate facts that were not shown 
when the RO decided the case in 1990, namely the existence of 
specific in-service stressors and the existence of a 
diagnosis of PTSD.  38 C.F.R. § 3.156(a).  The Board also 
finds that the evidence is "material" in that it bears 
directly and substantially on the specific question of 
whether the veteran has psychiatric disease related to his 
military service.  Id.  The newly received evidence reflects 
that the veteran has been diagnosed with PTSD and that there 
were stressors in service.  Although the diagnosis is not 
entirely clear given that the more thorough VA examinations 
concluded that not all the criteria for a diagnosis of PTSD 
under DSM-IV existed, there is nevertheless evidence tending 
to show a current disability that was not shown in 1982 or 
1990.  This constitutes new and material evidence.  Thus, to 
this extent, the claim is granted.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), and the 
implementing regulations.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

In this case, the veteran's application is complete, he was 
notified of the evidence needed to substantiate the claim by 
letters dated in February 1982, April 1982, the rating 
decision, statement of the case, and supplemental statement 
of the case.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (2001) (codified as amended at 38 C.F.R. 
§ 3.159(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the new obligations 
under VCAA and its implementing regulations by letter dated 
in December 2002.  No additional notice is required.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

Given that the Board is granting the veteran's application to 
reopen the claim of service connection for PTSD, and because 
further evidentiary development is being undertaken on the 
underlying claim, further action under the VCAA on the 
application to reopen is not necessary.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the benefit sought on appeal is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

